Title: To Benjamin Franklin from John Bondfield, 26 January 1783
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 26 Jany 1783
An Express arrivd yesterday proclaimd Peace permit me to renew my Compliments of Congratulation.

Mr Barclay wrote me some posts past from Lorient to have the returns of the prisoners at this City which I have transmitted and expect his further instructions by return of Post.
I took the liberty to request a protection for two small Brigs I have which will very speedily be ready for Sea and as their Proceeding without Protections if met by English Men of War or Cruizers in Latitudes or Longitudes precribed by the proclamation before the Stipulated term allowd is expired will subject them to Capture and condemnd as legal Prizes we have Recourse to your protection which will preserve our Vessels from being Molested on their Voyage.
I receivd a few Days past a Letter from Mr Bache acknowledging the receipt of part of the Wine you orderd for his Account ten Cases shipt per the Maclanachan had the misfortune to be carried to Halifax.
With due Respect I have the Honor to be Sir Your most Obedient servant
John Bondfield
The Brig Sophia Cap Allin for PhiladelphiaThe Brig Mimi Cap Walls for Charles Town
 
Addressed: a Son Excéllance / Benjm. Fránklin / Ministre Pre. des Etats Unis / de Lamerique / à Paris
